EXECUTION EXHIBIT 4.1 SUBORDINATION AGREEMENT dated as of May 1, 2009 among Boardwalk Pipelines Holding Corp. as Subordinated Creditor Wachovia Bank, National Association as Senior Creditor Representative and Boardwalk Pipelines, LP as Borrower EXECUTION EXHIBIT 4.1 TABLE OF CONTENTS ARTICLE IDEFINITIONS1 Section 1.1Definitions1 Section 1.2Other Definitional Provisions3 ARTICLE IISUBORDINATION3 Section 2.1Subordination of Subordinated Debt to Senior Debt3 Section 2.2Subordination in a Proceeding3 Section 2.3Subordinated
